DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 13-19 is/are rejected under 35 U.S.C. 102 as being anticipated by Morrison (US 2004/0179001).
Regarding claim 1, Morrison discloses a touch sensitive apparatus comprising 
5a touch surface configured to receive touch input (para. 52, 98), 
a touch sensor configured to determine a surface coordinate of a touch input on the touch surface (para. 98),
an imaging device (Camer1 in fig. 1 and digital camera 70 in fig. 3) arranged at least partly below a plane in which the touch surface extends (para. 54-55, 58 and fig. 3, fig. 10; wherein components of the digital camera are partly below the plane of the touch surface; wherein e.g. power supply or serial port are located below the touch surface) having a field of view looking generally along the touch surface (para. 52), whereby the imaging device is configured to capture image data 10of a user input device adapted to engage the touch surface to provide said touch input (para. 99, 62) and wherein the imagining device is located at a distance from the touch surface (para. 52, 59, 70; wherein camera images determine point contacts when the input device is located at a distance from touch surface)-, 
a processing unit configured to 
receive a first surface coordinate of a touch input from the touch sensor (para. 98-99), 
15correlate the touch input at the first surface coordinate with a first image sensor coordinate at which image data of the input device is captured by the imaging device (para. 98-99), and 

20wherein the touch output signal comprises a value for controlling user input device interaction associated with the touch input at the first surface coordinate (para. 98-99, Abstract).  
Regarding claim 2, Morrison discloses wherein said value is 25used to control visual output associated with touch input at the first surface coordinate, whereby said visual output is based on the captured image data of the input device at the first image sensor coordinate (para. 98-99, 67).  
Regarding claim 3, Morrison discloses wherein said visual 30output comprises a digital ink, applied by the user input device, and said value is configured to control the characteristics of the digital ink (para. 67).  
Regarding claim 4, Morrison discloses wherein the imaging device is configured to capture image data comprising color information 35of the user input device, and wherein the processing unit is configured to generate a touch output signal comprising a value configured to control color of the visual output based on said color information (para. 67, 69, 98-99).  
Regarding claim 5, Morrison discloses wherein the processing unit is configured to determine an image target region, in an image sensor 5coordinate system of the imaging device, in which image data of the user input device is captured (para. 62-63), and determine a position of the first image sensor coordinate in said image target region by matching color information in pixels of the image data in the image target region to 
Regarding claim 6, Morrison discloses wherein the processing unit is configured to determine a location of the image target region in the image sensor coordinate system from a perspective matrix calculation 15comprising determining a set of image sensor coordinates associated with a corresponding set of surface coordinates  of a series of touch input (para. 63, 75-79), wherein determining the set of image sensor coordinates comprises matching color information in pixels of the image data in the image sensor coordinate system to predefined color parameters associated with color 20information of the user input device (para. 63, 74-79).  
Regarding claim 7, Morrison discloses wherein the processing unit is configured to determine a size of the image target region in the image sensor coordinate system based on a distance from the 25imaging device to a surface coordinate of a touch input (para. 63, 74-79).  
Regarding claim 8, Morrison discloses wherein the processing unit is configured to compensate the position of the image target region in the image sensor coordinate system by determining motion 30characteristics, such as a speed and/or acceleration, of the user input device when moving in a path along the surface coordinate system (para. 63, 74-79).  
Regarding claim 9, Morrison discloses wherein the imaging device is configured to 35identify predetermined shapes of user input devices in the image data (para. 62-63), and

5 Regarding claim 10, Morrison discloses wherein the imaging device is configured to capture said image data of the user input device when located at a distance from the touch surface (para. 52 and fig. 1-2).  
Regarding claim 11, Morrison discloses wherein 10the imaging device is configured to capture said image data from two different angles relative to the touch surface, and/or wherein the touch sensitive apparatus comprises at least two imaging devices arranged to capture said image data from two different angles relative to the touch surface (fig. 1-2).  
Regarding claim 12, Morrison discloses wherein the imaging device is arranged at least partly below a plane in which the touch surface extends (para. 52 and fig. 1-2).  
20 Regarding claim 13, Morrison discloses wherein the processing unit is configured to correlate a plurality of simultaneous touch inputs, from a plurality of respective user input devices, at a set of surface coordinates with a respective set of image sensor coordinates at which image data of the user input devices is captured by the 25imaging device (para. 70), and generate touch output signals comprising a value used to control visual output associated with the set of surface coordinates, based on the captured image data of the input devices at the respective set of image sensor coordinates (para. 70).  
Regarding claim 14, Morrison discloses a touch sensitive apparatus according to any of claims 1 and a user input device, wherein the user input device comprises a 
Regarding claim 15, Morrison discloses wherein the user input device is a passive user input device (para. 67, 100).
Claims 16-19 are rejected for the same reasons as stated above. See rejections of claims 1 and 4.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN J MISHLER/ Primary Examiner, Art Unit 2628